Citation Nr: 1704012	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for status post right 2nd toe fracture.

4.  Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and N.F.
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to March 2009.

This matter is before the Board of Veterans Appeals (Board) on appeal of a
September 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the RO increased the initial evaluation for right ankle sprain from noncompensable to 10 percent.  Because the Veteran is presumed to be seeking the maximum available benefit for a disability, the claim for a higher rating remains in appellate status.  See AB v. Brown, 6 Vet App 35, 38 (1993).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  The hearing transcript is of record.

In January 2015, the Board remanded the case for further development by the originating agency.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a psychiatric disorder and bilateral hearing loss.  He also seeks higher initial ratings for his service-connected status post right 2nd toe fracture and right ankle sprain.

In accordance with the Board's January 2015 remand, the Veteran was scheduled for VA examinations to determine the nature and etiology of his psychiatric disorder bilateral hearing loss and to assess the current severity of his service-connected 2nd right toe and right ankle disabilities.  

Notice in the file shows that the Veteran failed to report for examinations scheduled in June 2015.  However, several items of correspondence sent to the Veteran in June and July 2015 including a June 2015 supplemental statement of the case, were returned as undeliverable.  The Veteran may not have received notification of the examinations as he submitted a Request for Change of Address in April 2016.  

In accordance with VA's duty to assist, the claim is remanded so that the Veteran can be scheduled for VA examinations of his disabilities on appeal.  The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Finally, with respect to the VA orthopedic examinations of the right ankle and right second toe increased rating claims, the AOJ should ensure that these examinations fully comply with the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all pertinent medical treatment for his psychiatric disorder, hearing loss, right ankle and right 2nd toe.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).  Also, obtain updated VA treatment records since June 2015.  

2.  After updated records have been obtained, schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The claims folder must be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner is also to conduct all indicated tests.

Based on the information contained in the claims file, including this remand, the examiner is to answer the following questions: 

a) Is the evidence both clear and unmistakable (i.e., it is undebatable) that the Veteran's ADHD existed prior to his entrance into active duty in July 2007?  The examiner should identify the evidence which establishes the clear and unmistakable preexistence of the disorder.

b) If ADHD preexisted military service, the examiner must also indicate whether it is clear and unmistakable that the ADHD was not aggravated by service (i.e. did not increase in severity during service beyond the natural progress of the disorder), and explain what evidence supports that conclusion. 

c) If the evidence does not demonstrate clearly and unmistakably that ADHD existed prior to the Veteran's military service, then is it at least as likely as not that ADHD had its onset on, or is otherwise related to service?

d) Finally, is it at least as likely as not that any other current psychiatric disorder (to include depression, mood disorder, and PTSD) had onset in service or, is otherwise related to service?  In answering this question, the examiner is also asked to specifically rule in or rule out a diagnosis of PTSD. 

3.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner is to conduct all indicated tests.

a) The examiner is to state as to whether the Veteran has a current hearing loss disability -as defined by VA regulation- in either ear.  For any hearing loss disability that is found, the examiner should state whether it is at least as likely as not that such disability had onset in service or within a year of service discharge; or is otherwise related to service, to include noise exposure therein service.

b) The examiner is also to state whether any current hearing loss disability was caused by or, aggravated by service-connected tinnitus.

The term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

4.  Schedule the Veteran for an appropriate examination to evaluate the current severity of the service-connected right ankle and right 2nd toe disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to conduct all necessary tests, including range of motion and X-ray studies, to determine the nature and severity of the service-connected right ankle sprain and the status post right 2nd toe fracture.

All range of motion studies should be performed, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss including weakness, fatigability, incoordination, or limitation of function due to pain as discussed in DeLuca v. Brown, 8 Vet App 202 (1995).  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.   

The right ankle and right toe examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

5.  For all examinations, a complete rationale must be given for all opinions and conclusions expressed by each VA examiner.  The examiners are advised that the Veteran is competent to report injuries and symptoms, and such testimony must be considered in formulating the requested opinions.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be obtained and incorporated into the claims file.  The claims file should also reflect whether any notice that was sent was returned as undeliverable, if applicable. 

8.  Finally, readjudicate the appeal.  If any benefit sought on appeal is not granted, the AOJ must issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

